NO. 12-03-00359-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


§


IN RE: CATHERINE A. HARWOOD WALKER,

RELATOR
§
	ORIGINAL PROCEEDING 

§





MEMORANDUM OPINION
 Relator Catherine A. Harwood Walker filed a petition for writ of habeas corpus alleging that she
is illegally confined in the county jail of Upshur County, Texas and is thus restrained in her liberty
pursuant to a void final contempt order signed on January 20, 1988.  In her petition, she requests bail
and discharge from confinement.
	The contents of a petition for writ of habeas corpus are set forth in Rule 52 of the Texas Rules
of Appellate Procedure.  Rule 52.3(j)(1)(D) requires that proof of commitment accompany a habeas
corpus petition.  No such proof has been furnished by Relator.  Furthermore, no order of commitment
pursuant to the January 20, 1988 order is included in the record.  See Tex. R. App. P. 52.3(2) (appendix
may contain any other pertinent item).  Therefore, the record does not reflect that Relator is confined or
that any such confinement is the result of the order characterized as void by Relator.  
	For the foregoing reasons, we conclude that Relator has not shown that she is entitled to the 
relief sought.  Accordingly, the petition for writ of habeas corpus is denied.
  JAMES T. WORTHEN 
									     Chief Justice
Opinion delivered October 31, 2003.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.


(PUBLISH)